 



Exhibit 10.10
Employment Agreement
     This EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 15th day of
November, 2005 by THOMAS P. DANAHER AND COMPANY, INC., a Virginia corporation
formerly known as Thomas P. Danaher and Company, Inc. (“Employer”), and THOMAS
P. DANAHER (“Employee”).
RECITALS
     Employer is engaged in the business of operating an insurance agency.
     On the date hereof, Employee has sold all of the outstanding shares of
Employer to Alliance Bank Corporation, the sole shareholder of Employer (the
“Sale Transaction”). Employee has been involved in the management of Employer as
its sole owner, president and chief executive officer and possesses managerial,
sales and marketing and other experience, knowledge, skills and expertise in
such business.
     The parties have mutually agreed upon the terms and conditions of
Employee’s continued employment by Employer as hereinafter set forth.
AGREEMENT
     NOW, THEREFORE, the parties intending to be legally bound, agree as
follows:
     Section 1. Employment.
          (a) Employee shall be employed as the President of Employer. He shall
perform such services for Employer as may reasonably be assigned to Employee
from time to time by Employer’s board of directors or its designee upon the
terms and conditions hereinafter set forth.
          (b) The parties acknowledge that the board of directors of Employer
shall direct and oversee the business affairs of Employer and that the
relationship between Employer and Employee shall be that of an employer and an
employee. The board of directors shall have the sole authority to set and
establish the hours of operation of the business of Employer and to set and
establish reasonable work schedules and standards applicable to Employee.
          (c) Employee and Employer acknowledge that Employer has engaged an
employee leasing company to provide certain human resources services to
employees of Employer and that Employee is considered an employee of such
employee leasing company pursuant to the terms of the agreement between Employer
and such employee leasing company. In addition, Employee and Employer
acknowledge that Employee is an employee of Employer and that any termination or
alteration of the arrangement between Employer and the employee leasing company
shall not alter either party’s rights or obligations under this Agreement in any
manner. Nothing herein promised by Employer shall be duplicative of any
obligations of the employee leasing company to Employee.

 



--------------------------------------------------------------------------------



 



     Section 2. Term. The term of this Agreement shall continue until
September 30, 2008 unless sooner terminated in the manner provided herein (the
“Initial Term”). After the expiration of the Initial Term, this Agreement shall
be renewed automatically for successive additional terms of one (1) year each
unless either party gives the other notice of nonrenewal at least ninety (90)
days prior to the expiration of the then current term.
     Section 3. Exclusive Service. Employee shall devote his best efforts and
full time to rendering services on behalf of Employer in furtherance of its best
interests. Employee shall comply with all policies, standards and regulations of
Employer now or hereafter promulgated, and shall perform his duties under this
Agreement to the best of his abilities and in accordance with standards of
conduct applicable to senior executive officers of insurance agencies.
     Section 4. Salary.
          (a) As compensation while employed hereunder, Employee, during his
faithful performance of this Agreement, in whatever capacity rendered, shall
receive an annual base salary of $150,000 payable on such terms and in such
equal installments as Employer may reasonably establish, but in no event less
frequently than monthly. The board of directors, in its discretion, may increase
Employee’s base salary during the term of this Agreement, but in no event shall
the annual base salary be reduced.
          (b) Employer shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Employee and Employer. Employer
shall also withhold and remit to the proper party any amounts agreed to in
writing by Employer and Employee for participation in any corporate sponsored
employee benefit plans for which a contribution is required.
          (c) Except as otherwise expressly set forth hereunder, no compensation
shall be paid pursuant to this Agreement in respect of any month or portion
thereof subsequent to any termination of Employee’s employment by Employer.
     Section 5. Corporate Benefit Plans.
          (a) Employee shall be entitled to participate in or become a
participant in any employee benefit plan maintained by Employer for which he is
or will become eligible on such terms as the board of directors may, in its
discretion, establish, modify or otherwise change.
          (b) Employer shall provide Employee with a disability insurance policy
providing benefits commensurate with other senior executive employees of
Employer as amended by the board of directors from time to time.
     Section 6. Bonuses. Employee shall receive only such bonuses as the board
of directors, in its discretion, decides to pay to Employee.

2



--------------------------------------------------------------------------------



 



     Section 7. Expense Account.
          (a) Employer shall reimburse Employee for reasonable and customary
business expenses incurred in the conduct of Employer’s business. Such expenses
will include business meals, out-of-town lodging and travel expenses, and
membership dues and costs to attend meetings and conventions of
business-appropriate organizations and associations. Employee agrees to timely
submit records and receipts of reimbursable items and shall comply with the
reasonable rules and policies of Employer regarding such reimbursement. Employer
agrees to make prompt payment to Employee following receipt and verification of
such reports in accordance with Employer’s reasonable rules and policies in
respect of reimbursement of business expenses as in effect from time to time.
          (b) During the term of this Agreement, Employer will provide Employee
an allowance of $750 per month for an automobile for personal and business use
and will pay or reimburse Employee for all maintenance, insurance, fuel and
taxes on such automobile.
     Section 8. Vacation and Sick Leave. Employee shall be entitled to twenty
(20) days of vacation per calendar year and such sick leave as the board of
directors may from time to time designate for full-time employees of Employer.
     Section 9. Termination.
          (a) Notwithstanding the termination of Employee’s employment pursuant
to any provision of this Agreement, the parties shall be required to carry out
any provisions of this Agreement which contemplate performance by them
subsequent to such termination. In addition, no termination shall affect any
liability or other obligation of either party which shall have accrued prior to
such termination, including, but not limited to, any liability, loss or damage
on account of breach of this Agreement. No termination of employment shall
terminate the obligation of Employer to make payments of any benefits earned and
accrued as of the date of termination of employment provided hereunder or the
obligations of Employee under Sections 10, 11 and 12.
          (b) Notwithstanding the provisions in Section 2 above, Employee’s
employment hereunder may be terminated (i) by Employee upon thirty (30) days
written notice to Employer or (ii) by mutual agreement in writing at any time.
          (c) This Agreement shall terminate upon the death of Employee;
provided, however, that in such event Employer shall pay to the estate of
Employee the compensation including salary and accrued bonus, if any, which
otherwise would be payable to Employee through the end of the month in which his
death occurs.
          (d) Employer may terminate Employee’s employment other than for
“Cause”, as defined in Section 9(e), at any time upon written notice to
Employee, which termination shall be effective immediately. Employee may resign
thirty (30) days after notice to Employer for “Good Reason.” In the event the
Employee’s employment terminates pursuant to this Section 9(d), Employee shall
receive a monthly amount equal to one-twelfth (1/12) his rate of annual base
salary in effect immediately preceding such termination (“Termination

3



--------------------------------------------------------------------------------



 



Compensation”) in each month for the greater of (i) twelve (12) months or
(ii) the remainder of the then current term of this Agreement. Payments of the
Termination Compensation shall be made at the times such payments would have
been made in accordance with Section 4(a) if Employee’s employment had not
terminated. Notwithstanding anything in this Agreement to the contrary, if
Employee commits a material breach of Section 10 or 11 that is not promptly
cured by Employee following receipt of notice of such breach from Employer,
Employee will not thereafter be entitled to receive any further compensation or
benefits of any nature or kind whether pursuant to this Section 9(d) or
otherwise. In addition, notwithstanding anything in this Agreement to the
contrary, Employer shall not be required to make payment of the Termination
Compensation or any portion thereof to the extent such payment is prohibited by
the terms of the regulations presently found at 12 C.F.R. part 359 or to the
extent that any other governmental approval of the payment required by law is
not received.
          For purposes of this Agreement, “Good Reason” shall mean:
                    (i) The assignment of duties to Employee by Employer which
result in a significant reduction in Employee’s authority or responsibility,
without his express written consent;
                    (ii) The removal of Employee from his position as President;
                    (iii) A reduction by Employer of Employee’s annual base
salary (which shall also constitute a breach of Section 4(a) hereof; or
                    (iv) The failure of Employer to obtain the assumption of and
agreement to perform this Agreement by any successor as contemplated in
Section 17 hereof.
          (e) Employer shall have the right to terminate Employee’s employment
under this Agreement at any time for Cause, which termination shall be effective
immediately. Termination for “Cause” shall include termination for one or more
of the following: Employee’s personal dishonesty involving the business of
Employer, incompetence, willful misconduct, breach of fiduciary duty, willful
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, conviction of a felony or of a misdemeanor involving
moral turpitude, misappropriation of Employer’s assets or those of its
Affiliates or material breach of any other provision of this Agreement. In the
event Employee’s employment under this Agreement is terminated for Cause,
Employee shall thereafter have no right to receive compensation or other
benefits under this Agreement.
          (f) Employer may terminate Employee’s employment under this Agreement,
after having established the Employee’s disability by giving to Employee written
notice of its intention to terminate his employment for disability and his
employment with Employer shall terminate effective on the 90th day after receipt
of such notice if within 90 days after such receipt Employee shall fail to
return to the full-time performance of the essential functions of his position
(and if Employee’s disability has been established pursuant to the definition of
“disability” set forth below). For purposes of this Agreement, “disability”
means either (i) disability which after the expiration of more than 13
consecutive weeks after its

4



--------------------------------------------------------------------------------



 



commencement is determined to be total and permanent by a physician selected and
paid for by Employer or its insurers, and acceptable to Employee or his legal
representative, which consent shall not be unreasonably withheld or
(ii) disability as defined in the policy of disability insurance maintained by
Employer or its Affiliates with respect to or for the benefit of Employee,
whichever shall be more favorable to Employee. Notwithstanding any other
provision of this Agreement, Employer shall comply with all requirements of the
Americans with Disabilities Act, 42 U.S.C. § 12101 et. seq.
          (g) If Employee is suspended and/or temporarily prohibited from
participating in the conduct of Employer’s affairs by a notice served pursuant
to the Federal Deposit Insurance Act, Employer’s obligations under this
Employment Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, Employer
may in its discretion (i) pay Employee all or part of the compensation withheld
while its contract obligations were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.
          (h) If Employee is removed and/or permanently prohibited from
participating in the conduct of Employer’s affairs by an order issued under the
Federal Deposit Insurance Act or the Code of Virginia, all obligations of
Employer under this Agreement other than the obligation to pay any earned and
accrued benefits as of the date of the prohibition shall terminate as of the
effective date of the order, and the obligations of Employee hereunder pursuant
to Sections 10 and 11 shall not be affected.
          (i) (1) If Employee’s employment is terminated by Employer without
Cause within one year after a Change of Control shall have occurred of if he
resigns for Good Reason within one year after a Change in Control shall have
occurred, then on or before Employee’s last day of employment with Employer,
Employer shall pay to Employee as compensation for services rendered to Employer
and its Affiliates a cash amount (subject to any applicable payroll or other
taxes required to be withheld) equal to eighteen (18) month’s base salary;
provided, however, that Employer may pay said amounts in equal monthly
installments over the eighteen (18) months succeeding the date of termination,
payable on the first day of each such month.
                    (2) For purposes of this Agreement, a Change of Control
occurs, if, after the date of this Agreement, (i) any person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
becomes the owner or beneficial owner of Employer securities have 50% or more of
the combined voting power of the then outstanding Employer securities that may
be cast for the election of Employer’s directors other than a result of an
issuance of securities initiated by Employer, or open market purchases approved
by the board of directors, as long as the majority of the board of directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of Employer before such events cease to constitute a majority
of Employer’s Board or any successor’s board, within two years of the last of
such transactions; provided however, that it shall not be a “Change of Control”
if, as a result of any of the transactions described above, the voting
securities or all or substantially all of the assets of Employer are transferred
to or otherwise are held by any Affiliate of Alliance Bank Corporation. For
purposes of this Agreement, a Change of Control occurs on the date on which an
event described in (i) (ii) occurs. If a Change of Control occurs on account of
a series of transactions or events, the Change of Control occurs on the date of
the last of such transactions or events.

5



--------------------------------------------------------------------------------



 



     Section 10. Negative Covenants. Employee covenants and agrees that, in
consideration of the covenants and agreements of Employer herein and the
consideration to be received by Employee as an employee and pursuant to the Sale
Transaction, he shall not (a) during the period of his employment with Employer,
and (b)(i) for a period of three (3) years thereafter, or (ii) notwithstanding
clause (b)(i), if and only if Employee’s employment is terminated pursuant to
Section 9(i) above, for a period of one (1) year thereafter (the “Non-Compete
Period”), either for his account or as an agent, partner, manager or other
representative of any person or entity, directly or indirectly, through one or
more intermediaries, except on behalf of Employer in the ordinary course of his
employment with Employer or its successors or assigns, sell to, provide products
or services to, solicit or accept any risk management, insurance or bond
business or engagement or any substantially similar business or engagement from
any of the “Customers of the Company”. As used herein, “Customers of Employer”
includes all persons and entities to whom Employer has sold an insurance policy
or product or a bond or risk management product of any type or nature that is in
effect on the date hereof or hereafter during employee’s employment with
Employer and any other person or entity to whom Employer has made a written
proposal to provide any of the above, within the eighteen (18) month period
preceding the date of cessation for any reason of Employee’s employment with
Employer.
          (a) Employee hereby covenants and agrees that he shall not during the
Non-Compete Period, except on behalf of Employer in the ordinary course of his
employment with Employer or its successors or assigns:
                    (i) Use or permit others to use, disclose or divulge to
others or copy or reproduce any data or information relating to Employer or its
Affiliates or otherwise used in the business of any of them (including, without
limitation, intellectual property, customer lists, sales records, bids,
proposals, contracts, business systems and procedures, financial records and
information relating to the businesses and operations of customers of Employer),
whether in written or unwritten form or in a form produced or stored by any
magnetic, electrical or mechanical means or process, other than data or
information published or disclosed other than by Employee or which is readily
available from public or trade sources.
                    (ii) Either for his account or as an agent, partner,
manager, or other representative of any person or entity, directly or
indirectly, through one or more intermediaries: (A) engage in competition
anywhere within Washington, DC MSA (as more particularly described on Exhibit
10(a)(ii)) (the “Restricted Territory”) with the operation of Employer or its
successors or assigns of the business of an insurance agency, including, without
limitation, marketing and sales of risk management, insurance and bond products
and services, policies and other substantially similar agreements (collectively,
the “Business”); or (B) own, manage, operate, control or participate in the
ownership (other than as the owner of equity securities representing two percent
(2%) or less of the outstanding equity securities of any entity, the equity
securities of which are publicly held or traded), management, operation,
membership or control of any person or entity that competes with Employer in the
Business or provides or offers to provide to any person or entity products or
services provided by Employer in the Business or products or services
substantially similar to those provided by Employer in the Business, anywhere in
the Restricted Territory.

6



--------------------------------------------------------------------------------



 



     Section 11. Assignment of Intellectual Property. (a) Employer has and will
retain sole and exclusive ownership of all of the “Intellectual Property”
(defined below) and all of the “Work Product” (defined below). Employee hereby
disclaims any and all rights and interests in and to the Intellectual Property
and the Work Product, and he hereby unconditionally and irrevocably assigns and
transfers to Employer all right, title and interest Employee currently has or in
the future may have, by operation of law or otherwise, in or to the Intellectual
Property or the Work Product, including, without limitation, any patents,
copyrights, trademarks, servicemarks and other intellectual property rights
relating thereto.
          (b) Employee agrees that he will not take any actions inconsistent
with Employer’s sole and exclusive ownership of the Intellectual Property and
the Work Product. Employee further agrees that, upon request of Employer and at
Employer’s expense, he will execute, deliver, file and record all further
instruments and documents (including, without limitation, registrations and
assignments of copyrights, trademarks, patents and other intellectual property
rights), and take all further action, as Employer deems necessary or prudent in
order to insure that Employer has full ownership of and full and exclusive
rights to the Intellectual Property and the Work Product. Employee hereby
irrevocably appoints Employer as his attorney-in-fact, with full power of
substitution, to execute any and all such instruments and documents for Employee
and in Employee’s name and on Employee’s behalf.
          (c) Employee agrees that he has disclosed or will disclose all Work
Product to the appropriate Employer supervisor. Employee further agrees that the
Work Product is subject to the confidentiality provisions of this Agreement set
forth above.
          (d) “Intellectual Property” means any and all computer software,
programs and applications (including applicable object codes and source codes),
inventions, copyrights, copyright applications, patents, patent rights and
licenses, patent applications, trademarks, trademark rights, trade names, trade
name rights, servicemarks, servicemark rights, trade secrets, domain names,
developments, methods, processes, ideas, works, concepts, know-how and other
intellectual property now or hereafter owned by or licensed to Employer.
          (e) “Work Product” means all work product, property, data,
documentation, know-how, concepts, plans, inventions, improvements, techniques,
processes, information and other Intellectual Property used or useful in or
relating to any business or part thereof of Employer developed, created,
conceived or reduced to practice by Employee, whether alone or in cooperation
with others, during the period Employee has been and hereafter is employed by
Employer, its parent or any of its subsidiaries or affiliates. The term “Work
Product” does not include any preexisting intellectual property disclosed by
Employee on Schedule 11 attached hereto.

7



--------------------------------------------------------------------------------



 



     Section 12. Injunctive Relief, Damages, Etc.
          (a) Each of the covenants and agreements of Employee set forth in the
foregoing Sections 10 and 11 shall be deemed to be and construed as a covenant
and agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action by Employee against Employer or any of
its Affiliates shall not constitute a defense to the enforcement of any such
covenant or agreement. Employee hereby acknowledges and agrees that Employer
will sustain irreparable injury in the event of a breach or threatened breach by
him of any of the covenants and agreements set forth in Section 10 or Section 11
and that Employer does not and will not have an adequate remedy at law for such
breach or threatened breach. Accordingly, Employee hereby consents and agrees
that if he breaches or threatens to breach any such covenant or agreement, Buyer
shall be entitled to immediate injunctive relief and to specific performance and
that he shall not assert in any proceeding instituted against him by Employer
the defense or claim that Employer has an adequate remedy at law or that an
adequate remedy at law exists. The foregoing shall not, however, be deemed to
limit the remedies of Employer at law or in equity for any such breach or
threatened breach.
          (b) Employee, by his signature hereto, acknowledges: (i) that his
covenants and agreements in Sections 10 and 11 are reasonably necessary for the
protection of Employer’s legitimate business interests; (ii) that these
covenants and agreements pose no undue hardship on Employee and are reasonably
limited as to duration and scope; and (iii) that these covenants and agreements
are in addition to any covenants or agreements Employee may make in any
agreements executed or to be executed by Employee in connection with the Sale
Transaction. Further, the covenants contained in Sections 10 and 11 shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any provision, term, phrase, or
word in such covenants shall be found unenforceable, it shall be severed and the
remaining covenants enforced in accordance with the tenor of such Sections to
the greatest extent permitted by law. In the event a court should determine not
to enforce such a covenant as written due to overbreadth, the parties
specifically agree that the court shall enforce the covenant to the extent
reasonable as determined by the court, whether said revision be in time,
territory, or scope of prohibited activities.
     Section 13. Governing Law. This Employment Agreement shall be subject to
and construed in accordance with the laws of the Commonwealth of Virginia,
without giving effect to its principles of conflict of laws.
     Section 14. Notices. All notices, consents, waivers and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, or
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service, in each case to the appropriate addresses and/or telecopier
numbers set forth below (or to such other address and/or telecopier numbers as a
party may designate by notice to the other parties in the manner provided in
this Section):

8



--------------------------------------------------------------------------------



 



Employee:
Thomas P. Danaher
503 North Quaker                    
Alexandria, Virginia 22304
Facsimile No.:                                                   
Employer:
Alliance Bank Corporation
Suite 350
14280 Park Meadow Drive
Chantilly, Virginia 20151
Facsimile No.: (703) 378-7210
Attention: Paul M. Harbolick, Jr.
     Section 15. Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any party in exercising any right, power, or privilege under this Agreement
will operate as a waiver of such right, power or privilege, and no single or
partial exercise of any such right, power or privilege will preclude any other
or further exercise of such right, power or privilege or the exercise of any
other right, power or privilege. To the maximum extent permitted by applicable
law, (a) no claim or right arising out of this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that is given
by a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
     Section 16. Entire Agreement and Modification. This Agreement supersedes
all prior agreements between the parties with respect to its subject matter, and
constitutes a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the parties hereto.
     Section 17. Assignments, Successors, and No Third-Party Rights. Neither
this Agreement nor any interest herein may be assigned by Employee. Employer may
assign this Agreement and any interest herein, including but not limited to the
restrictive covenants and other provisions of Sections 10 and 11, to any entity
which acquires all or substantially all of the assets of Employer. Upon
assignment of this Agreement by the Company pursuant to the preceding sentence,
Employee acknowledges and agrees that he shall continue to be bound by this
Agreement. Subject to the preceding provisions of this Section 17, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the heirs, successors, personal representatives and permitted assigns
of the parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement any

9



--------------------------------------------------------------------------------



 



legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their heirs, successors, personal representatives and
permitted assigns.
     Section 18. Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement that is held invalid or unenforceable only in part or degree
or in a particular circumstance will remain in full force and effect to the
extent not held invalid or unenforceable and in all other circumstances.
     Section 19. Section Headings, Construction. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. Except as otherwise expressly set forth herein,
all references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.
     Section 20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which,
when taken together, will be deemed to constitute one agreement.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employee has executed this Agreement and Employer has
caused this Agreement to be executed by its duly authorized officer, all as of
the date first above written.

                          THOMAS P. DANAHER AND COMPANY, INC.
 
               
 
      By:     /s/ Thomas P. Danaher
 
Thomas P. Danaher,    
 
          President    
ATTEST:
               
 
                  /s/ Daisy F. Newberry       EMPLOYEE    
 
               
 
               
 
            /s/ Thomas P. Danaher
 
Thomas P. Danaher    

ATTEST:

     
  /s/ Daisy F. Newberry
 
   

11



--------------------------------------------------------------------------------



 



Exhibit 10(a)(ii)
Restricted Territory
Washington, DC-MD-VA-WV PMSA, including the following:
Alexandria City, VA
Arlington County, VA
Berkeley County, WV
Calvert County, MD
Charles County, MD
Clarke County, VA
Culpeper County, VA
District of Columbia
Fairfax County, VA
Fairfax City, VA
Falls Church City, VA
Fauquier County, VA
Frederick County, MD
Fredericksburg City, VA
Jefferson County, WV
King George County, VA
Loudoun County, VA
Manassas Park City, VA
Manassas City, VA
Montgomery County, MD
Prince George’s County, MD
Prince William County, VA
Spotsylvania County, VA
Stafford County, VA
Warren County, VA

